108 F.3d 340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.John Fitzgerald MOORE, Defendant-Appellant.
No. 96-50336.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
John Fitzgerald Moore appeals his conviction by guilty plea and sentence for one count of bank robbery, in violation of 18 U.S.C. § 2113(a).  Moore's attorney has submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw as counsel of record.


3
In his pro se supplemental briefs, Moore contends that his counsel was ineffective in advising him to plead guilty rather than proceed to trial and raise an insanity defense.  Moore also contends that the district court erred in accepting his guilty plea given information the district court had regarding Moore's psychiatric condition.


4
Based on our independent review of the record, we conclude that there are no arguable issues for review on direct appeal.  Because of the limitations of the record on direct appeal, Moore's claim of ineffective assistance of counsel is more appropriately raised in a motion pursuant to 28 U.S.C. § 2255.  See United States v. Pope, 841 F.2d 954, 958 (9th Cir.1988).  Accordingly, Moore's attorney's motion to withdraw is GRANTED and the judgment is


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3